 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
         DENNIS M., 1                      ) NO. EDCV 17-1831-KS
11                                         )
                         Plaintiff,
12               v.                        )
                                           ) MEMORANDUM OPINION AND ORDER
13                                         )
         NANCY A. BERRYHILL, Acting        )
14
         Commissioner Of Social Security,  )
15                                         )
                         Defendant.
16       _________________________________ )
17
18                                                 INTRODUCTION
19
20             Plaintiff filed a Complaint on September 8, 2017, seeking review of the denial of his
21       application for a period of disability, disability insurance benefits (“DIB”) under Title II of
22       the Social Security Act, and supplemental security income (“SSI”). (Dkt. No. 1.) On
23       November 3, 2017, the parties consented, pursuant to 28 U.S.C. § 636(c), to proceed before
24       the undersigned United States Magistrate Judge. (Dkt. Nos. 11, 12, 13.) On July 25, 2018,
25       the parties filed a Joint Stipulation (“Joint Stip.”). (Dkt. No. 23.) Plaintiff seeks an order
26       reversing the Commissioner’s decision and ordering the payment of benefits or, in the
27
     1
            Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(B) and the recommendation of the
28   Committee on Court Administration and Case Management of the Judicial Conference of the United States.

                                                              1
 1   alternative, remanding for further proceedings. (Joint Stip. at 18.) The Commissioner
 2   maintains that the ALJ’s decision is free of legal error and requests that the ALJ’s decision
 3   be affirmed or, in the alternative, remanded “to the agency for additional investigation or
 4   explanation.” (Id. at 19 (internal citation omitted).) The Court has taken the matter under
 5   submission without oral argument.
 6
 7                    SUMMARY OF ADMINISTRATIVE PROCEEDINGS
 8
 9         On October 18, 2013, Plaintiff filed concurrent applications for DIB and SSI under the
10   Social Security Act Titles II and XVI, alleging disability commencing January 11, 2010.
11   (Administrative Record (“AR”) at 196-212.) The Commissioner denied his claim initially
12   on January 24, 2014 (AR 122-126), and on reconsideration on April 22, 2014 (AR 130-135).
13   On April 29, 2014, Plaintiff filed a written request for a hearing. (AR 136.) On May 5,
14   2016, Administrative Law Judge Janice E. Shave held a hearing. (AR 36-73.) At the
15   hearing, Plaintiff, represented by counsel, testified, along with Vocational Expert (“VE”)
16   Jackie Benson-Duhaine, and Medical Expert (“ME”), Patrick McCaffery. (AR 36-73.) On
17   May 24, 2016, the ALJ issued an unfavorable decision. (AR 18-35.) On June 17, 2016,
18   Plaintiff requested Appeals Council review of the ALJ’s decision. (AR 196.) The Appeals
19   Council denied review on July 10, 2017. (AR 1-8.) This timely appeal followed.
20
21                       SUMMARY OF ADMINISTRATIVE DECISION
22
23         Applying the five step evaluation process, the ALJ first found that Plaintiff met the
24   insured status requirements of the Social Security Act through September 30, 2014 and had
25   not engaged in substantial gainful activity since January 11, 2010, the alleged onset date.
26   (AR 23.) Next, the ALJ found that Plaintiff had the following severe impairments: vision
27   loss in the left eye, high myopia and astigmatism in the right eye, nystagmus in the left eye,
28   artificial right eye, and unexplained left-sided headaches. (Id.) The ALJ concluded that

                                                  2
 1       Plaintiff did not have an impairment or combination of impairments that met or medically
 2       equaled the severity of any impairments listed in 20 C.F.R. part 404, subpart P, appendix 1
 3       (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926), including
 4       Listings 1.02 and 1.04. (AR 24.) The ALJ determined that Plaintiff had the residual
 5       functional capacity (“RFC”) to:
 6
 7            perform medium work . . . except he can never climb ladders, ropes or scaffolds, but
 8            he can frequently climb ramps and stairs. He can frequently balance at ground level,
 9            stoop, kneel, crouch and crawl. He is unable to drive for work; he must avoid all
10            exposure to eye irritants, such as dusts and gases. He must avoid all exposure to
11            chemicals, unprotected heights, and hazardous machinery due to vision safety. He
12            must avoid even moderate exposure to flickering lights, such as fluorescent light as the
13            sole source of lighting. [Plaintiff] has monocular vision and is incapable of jobs
14            requiring bilateral depth perception, but he does have unilateral depth perception. He
15            is unable to engage in nighttime vision and must be permitted to wear safety glasses at
16            all times during the workday, and sunglasses when exposed to bright light. He is able
17            to assemble parts 1-inch or larger and viewing computer screens 9-point font or larger,
18            but he must be permitted to increase the font size to 12-point font as needed.
19
20       (AR 24.)
21
22            The ALJ determined that Plaintiff was not able to perform his past relevant work as a
23       security guard, recycler, line installer, and pump man. (AR 28.) However, relying on the
24       VE’s testimony, the ALJ concluded that considering Plaintiff’s age,2 education, work
25       experience and RFC, there are jobs that exist in significant numbers in the national economy
26
27   2
             Plaintiff, who was born on July 18, 1969, was 40 years old on the alleged disability onset date. (AR 28). He
     was classified as a “younger individual age 18-49” under Agency guidelines. (See id; also 20 CFR 404.1563 and
28   416.963.)

                                                              3
 1       that Plaintiff can perform, including the representative occupations of patient transporter
 2       (DOT3 355.677-014), a medium exertional level (SVP4 2) occupation; dining room attendant
 3       (DOT 311.677-018) a medium exertional level (SVP 2) occupation; and hospital cleaner
 4       (DOT 323.687-010), also a medium exertional level (SVP 2) occupation. (AR 29.)
 5       Accordingly, the ALJ determined that Plaintiff had not been under a disability, as defined in
 6       the Social Security Act, from the alleged onset through the date of the ALJ’s decision. (AR
 7       30.)
 8
 9                                                    DISPUTED ISSUE
10
11              Plaintiff presents a single disputed issue relating to the ALJ’s determination at step
12       five: Whether the ALJ properly considered the visual impairment in assessing residual
13       function capacity. (Joint Stip. at 4.)
14
15                                              STANDARD OF REVIEW
16
17              Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
18       determine whether it is free from legal error and supported by substantial evidence in the
19       record as a whole. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). “Substantial evidence
20       is ‘more than a mere scintilla but less than a preponderance; it is such relevant evidence as a
21       reasonable mind might accept as adequate to support a conclusion.’” Gutierrez v. Comm’r of
22       Soc. Sec., 740 F.3d 519, 522-23 (9th Cir. 2014) (internal citations omitted). “Even when the
23       evidence is susceptible to more than one rational interpretation, we must uphold the ALJ’s
24       findings if they are supported by inferences reasonably drawn from the record.” Molina v.
25       Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).
26
27
     3
                “DOT” refers to the Dictionary of Occupational Titles (U.S. Department of Labor, 1991).
28   4
                “SVP” refers to Specific Vocational Preparation, as defined in Appendix C of the DOT.

                                                                 4
 1         Although this Court cannot substitute its discretion for the Commissioner’s, the Court
 2   nonetheless must review the record as a whole, “weighing both the evidence that supports
 3   and the evidence that detracts from the [Commissioner’s] conclusion.” Lingenfelter v.
 4   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (internal quotation marks and citation omitted);
 5   Desrosiers v. Sec’y of Health and Hum. Servs., 846 F.2d 573, 576 (9th Cir. 1988). “The ALJ
 6   is responsible for determining credibility, resolving conflicts in medical testimony, and for
 7   resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 8
 9         The Court will uphold the Commissioner’s decision when the evidence is susceptible
10   to more than one rational interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.
11   2005). However, the Court may review only the reasons stated by the ALJ in his decision
12   “and may not affirm the ALJ on a ground upon which he did not rely.” Orn, 495 F.3d at
13   630; see also Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003). The Court will not
14   reverse the Commissioner’s decision if it is based on harmless error, which exists if the error
15   is “‘inconsequential to the ultimate nondisability determination,’ or if despite the legal error,
16   ‘the agency’s path may reasonably be discerned.’” Brown-Hunter v. Colvin, 806 F.3d 487,
17   492 (9th Cir. 2015) (internal citations omitted).
18
19                                           DISCUSSION
20
21   I. The Parties’ Contentions
22
23         In challenging the Commissioner’s adverse decision, Plaintiff argues that two of the
24   three occupations the ALJ determined Plaintiff could perform with his severe visual
25   impairments – patient transporter and hospital cleaner – have “visual requirements which
26   exceed [Plaintiff’s] visual ability.” (Joint Stip. at 6.) Specifically, Plaintiff argues that the
27   Commissioner takes notice of the DOT and the “DOT points to the Selected Characteristics
28   of Occupations (SCO) to understand the terms used by the DOT and its companions.” (Id.)

                                                    5
 1   Plaintiff contends that the ALJ failed to “independently assess the presence of a conflict”
 2   between the VE’s testimony and the DOT, as well as its companion publications, including
 3   SCO. (Joint Stip. at 6.) Plaintiff maintains that he “does not possess the near acuity required
 4   for the patient transporter” position because the DOT for this occupation requires
 5   “occasional” near acuity and the SCO defines “near acuity” as “Clarity of vision at 20 inches
 6   or less.” (Id. at 7 (citing SCO Appendix C-4 at 15).) In addition, Plaintiff points to the DOT
 7   description of the patient transporter job as requiring, among other things, “following written
 8   or oral instructions.” (Joint Stip. at 7.) With respect to the dining room attendant position,
 9   Plaintiff argues he does not have the far acuity required for the position based on the SCO’s
10   definition of “far acuity.”
11
12         As to the third occupation the ALJ identified as suitable for Plaintiff based on his RFC
13   – hospital cleaner – Plaintiff argues that because he cannot be exposed to fluorescent
14   lighting, “this precludes his ability to perform that job.” Further, Plaintiff maintains that
15   “[c]leaning specifications in hospitals would certainly require some reading of directions
16   with small print and cleaning or spotting items to clean that are smaller than an inch in
17   diameter and exposure to chemicals.” (Joint Stip. at 9.) Plaintiff points out that while the
18   DOT description did not include “caustic chemicals” in the job description, it does indicate
19   “that he would be dealing with germicides and sterilizing equipment.”             (Id.)   In sum,
20   according to Plaintiff, the ALJ failed to “properly address the visual limitations” and relied
21   on VE testimony that “contains unexplained deviation from the DOT.” (Joint Stip. at 11.)
22   Plaintiff seeks reversal and remand “for proper consideration of [Plaintiff’s] visual
23   limitations which preclude his ability to perform all three positions.” (Id.)
24
25         Defendant responds that the ALJ’s decision is supported by substantial evidence and
26   free of legal error. Further, Defendant argues that Plaintiff fails to identify actual legal error
27   in the ALJ’s decision making process, but challenges the ALJ’s determination of available
28   alternative occupations “largely based on speculation about the jobs the [VE] identified.”

                                                    6
 1   (Joint Stip. at 12.) For the reasons discussed below, the Court agrees with Defendant and
 2   concludes the ALJ’s decision is free of material legal error and must, on that basis, be
 3   affirmed.
 4
 5   II.   Applicable Law
 6
 7         At step five of the evaluative process, the ALJ must “identify specific jobs existing in
 8   substantial numbers in the national economy that a claimant can perform despite [his]
 9   identified limitations.” Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995); and see 20
10   C.F.R. §§ 404.1520(g), 404.1566(a), 416.920(g), 416.966(a). In doing so, the ALJ is entitled
11   to rely on the DOT’s description of the requirements for each listed occupation and on VE
12   testimony about the specific occupations that the plaintiff can perform. See Zavalin v.
13   Colvin, 778 F.3d 842, 845-46 (9th Cir. 2015); see also Osenbrock v. Apfel, 240 F.3d 1157,
14   1163 (9th Cir. 2001) (testimony of a VE constitutes substantial evidence).          These are
15   designated sources of “reliable job information.”       See 20 C.F.R. §§ 404.1566(d)-(e),
16   416.966(d)-(e); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (ALJ may rely on
17   “any reliable job information,” including the testimony of a VE); Johnson, 60 F.3d at 1435.
18
19         When there is an apparent conflict between the VE’s testimony and the DOT, the ALJ
20   is required to resolve the inconsistency. Massachi v. Astrue, 486 F.3d 1149, 1153-54 (9th
21   Cir. 2007). The ALJ must first determine whether a conflict exists. Id. at 1453. If it does,
22   the ALJ must then ask the VE to explain the conflict and “determine whether the [VE’s]
23   explanation for the conflict if reasonable and whether a basis exists for relying on the expert
24   rather than the [DOT].” Id. An ALJ’s failure to resolve any apparent inconsistency can
25   prevent the Court from determining whether the ALJ’s decision is supported by substantial
26   evidence. Id. at 1154.
27   \\
28   \\

                                                   7
 1   III.   The ALJ Did Not Err At Step Five
 2
 3          A. The Hearing Testimony
 4
 5             At the hearing, the ME, Dr. McCaffery, testified that, based his review of the medical
 6   records, Plaintiff had 20 over 60 visual acuity in his left eye but noted that it fluctuates
 7   between 20/60 and 20/80. (AR 46, 53; see also AR 318, Ex. 1F, 4.) The ALJ also
 8   questioned Plaintiff about how his visual limitations affect his daily activities. (AR 62.)
 9   Plaintiff stated that he has to sit very close to a computer screen to see adequately and this
10   gives him a headache. (Id.) He also testified that although he has glasses that correct of
11   reading, he doesn’t use the bifocal because “it just don’t seem to get along with [his] eye.”
12   (Id.) When asked if he had ever told his health care provider that he couldn’t use the bifocal,
13   Plaintiff said “I never told him anything like that.” (Id.) When questioned by his own
14   attorney, Plaintiff indicated that he can read “big print” and has trouble reading “almost
15   anything” including road signs, so he doesn’t ready “nothing but the big print Bible.” (AR
16   64.) When cooking, he can read instructions or a recipe if he hold[s] the box up close.” (Id.
17   at 65.)
18
19             In posing hypotheticals to the VE, the ALJ accounted for numerous limitations related
20   to Plaintiff’s vision. For example, one hypothetical posed by the ALJ stated:
21
22                   The individual must avoid all exposure to eye irritants such as dust and
23          gases, and the individual must avoid all exposure to chemicals, unprotected
24          heights and hazardous machinery. This is secondary to vision safety.
25                   The individual must avoid even moderate exposure to flickering lights
26          such as fluorescent is the sole source. The individual has monocular vision and
27          is not capable of jobs requiring two-eyed depth perception, but does have depth
28

                                                     8
 1          perception, one-eyed depth perception which is significantly less – it’s not
 2          three-D depth perception.
 3                 And the individual does not have the ability to engage for work in
 4          nighttime vision. An individual must be allowed to wear safety glasses or
 5          sunglasses at all times.
 6
 7   (AR 68.) The ALJ’s second hypothetical included these same restrictions and additional
 8   limitations that “[t]his individual is capable of assembling parts one inch or larger” and
 9   needed a 12 point font. (AR 71-72.) The VE replied that the additional limitations did not
10   change the jobs the VE had previously identified as suitable based on Plaintiff’s RFC. (Id. at
11   72.)
12
13          The VE concluded that all past work was excluded, but other occupations existed in
14   substantial numbers in the national economy that Plaintiff could perform, including dining
15   room attendant and hospital cleaner. (AR 70.) When the ALJ specifically asked if the
16   hospital cleaner was consistent with a limitation to no exposure to chemicals, the ALJ
17   responded that “in the DOT description, in terms of hazards, it does not indicate that there
18   are toxic or caustic chemical hazards present.”      (Id.)   When questioned by Plaintiff’s
19   attorney about the basis for his opinions, the VE replied, “My opinion is based upon my
20   professional experience, my education, training as well as utilizing the Dictionary of
21   Occupational Titles job descriptions and physical requirements.”       (AR 72.)    Plaintiff’s
22   counsel asked no other questions of the VE. (Id.)
23
24          B. Plaintiff Has Identified No Conflict Between the VE’s Testimony and the DOT
25
26          In order to trigger the ALJ’s responsibility to resolve a conflict, a conflict must
27   actually exist between the VE’s testimony and the DOT. See e.g., Dewey v. Colvin, 650 Fed.
28   Appx 512, 514 (9th Cir. 2016). “For a difference between an expert’s testimony and the

                                                  9
 1   [DOT’s] listing to be fairly characterized as a conflict, it must be obvious or apparent.”
 2   Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016). Here, there is no obvious or apparent
 3   conflict that warrants reversal of the Commissioner’s decision.
 4
 5          Plaintiff maintains that there is a conflict with the patient transporter job because
 6   Plaintiff does not have “near acuity.” Plaintiff alleges that he will be unable to read patient
 7   name tags and “cannot see across a dining room.”           (Joint Stip. at 10.)   However, as
 8   Defendant correctly points out, the ALJ’s RFC did not have any limitation for “near acuity.”
 9   (See Joint Stip. at 13; AR 24.) Moreover, as even Plaintiff notes, the DOT description for
10   the patient transporter job indicates the worker must follow “written or oral instructions
11   . . . Delivers messages, mail, medical records, and other items.” (Joint Stip. at 7 (citing
12   DOT 355.677-014) (emphasis in original).) Thus, the DOT clearly contemplates that the
13   worker may be given oral instructions that would not call upon on the worker’s visual acuity
14   one way or the other. Plaintiff also argues that he does not have the visual acuity to perform
15   the dining room attendant job because he “would not be able to see across the dining room or
16   be able to spot the empty glass, dirty dish, or hand raised for assistance.” (Joint Stip. at 8.)
17   However, Plaintiff points to no requirements in the DOT that these specific tasks are
18   essential requirements for a dining room attendant 311.677-018. In suggesting that Plaintiff
19   cannot perform particular tasks that a patient transporter of dining room attendant might
20   encounter, Plaintiff does not identify any specific DOT job requirements that the ALJ
21   overlooked or that created an inconsistency with the VE’s testimony that the ALJ should
22   have resolved. Rather, Plaintiff speculates about tasks that could be required in these jobs.
23   Such speculation does not indicate any material legal error in the ALJ’s step five analysis.
24
25          Plaintiff also alleges that the hospital cleaner job is inconsistent with the RFC. (Joint
26   Stip. at 9.) Plaintiff concedes that for this position the “DOT does not require near or far
27   acuity,” but Plaintiff alleges that he might be exposed to fluorescent lighting, might be
28   required to do “some reading of directions with small print and cleaning or spotting items to

                                                   10
 1   clean that are smaller than an inch in diameter,” and might be exposed to harsh chemicals.
 2   (Id.) Here, too, Plaintiff points to no actual conflicting or contradictory requirements in the
 3   DOT for this occupation that would suggest a material legal error by the ALJ. Indeed, the
 4   ALJ specifically questioned the VE about whether the hospital cleaner job was consistent
 5   with the RFC’s limitation for exposure to harsh chemicals, and, as noted, the VE replied that
 6   the DOT “does not indicate that there are toxic or caustic chemical hazards present.” (AR
 7   70.) Accordingly, there was no deviation from the DOT on this issue that warrants reversal.
 8
 9         After a thorough review of the record, the Court finds no inconsistency between the
10   VE’s testimony about alternative occupations available in the national economy that Plaintiff
11   can perform based on his RFC and the DOT requirements for those positions. Further, as
12   stated above, the ALJ was entitled to rely on the DOT’s description of the requirements for
13   each listed occupation and on VE testimony about particular occupations. See 20 C.F.R. §§
14   404.1566(d)-(e), 416.966(d)-(e); Zavalin, 778 F.3d at 845-46; Osenbrock, 240 F.3d at 1163.
15   Accordingly, the ALJ’s determination at step five is free of legal error and supported by
16   substantial record evidence and, for these reasons, must be affirmed.
17   \\
18   \\
19   \\
20   \\
21   \\
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\

                                                  11
 1                                      CONCLUSION
 2
 3        For the reasons stated above, IT IS ORDERED that the decision of the Commissioner
 4   is AFFIRMED.
 5
 6        IT IS FURTHER ORDERED that the Clerk of the Court shall serve copies of this
 7   Memorandum Opinion and Order and the Judgment on counsel for plaintiff and counsel for
 8   defendant.
 9
10        LET JUDGMENT BE ENTERED ACCORDINGLY.
11
12   DATED: October 30, 2018
13                                                  __________________________________
                                                            KAREN L. STEVENSON
14                                                  UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               12
